Citation Nr: 0812022	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension, currently evaluated as noncompensable.

2.  Entitlement to an increased evaluation for bursitis with 
degenerative joint disease of the right (dominant) shoulder, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for bursitis with 
degenerative joint disease of the left (non-dominant) 
shoulder, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for left ulnar 
nerve palsy, currently evaluated as 10 percent disabling.

5.  Entitlement to a higher level of special monthly 
compensation based on the need for aid and attendance, 
currently received at the rate between 38 U.S.C.A. § 1114(n) 
and (o) (West 2002 & Supp. 2007).

6.  Entitlement to an increased evaluation for lumbar strain 
with degenerative arthritis and degenerative changes at T3-T4 
and T7-T8, currently evaluated as 40 percent disabling.

7.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis with degenerative disc 
disease.

8.  Entitlement to an initial compensable evaluation for C8 
radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in February 
2003, March 2004, July 2004, and February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's appeal also initially included the issue of 
service connection for type II diabetes mellitus, but this 
claim was later granted in a February 2006 rating decision.

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

In an informal brief presentation dated in March 2008, the 
veteran's representative raised the matter of "clear and 
unmistakable error (CUE) for failing to compensate him 
[apparently a reference to the veteran] for his wounds of the 
buttocks and for scars."  The representative also requested 
initial consideration for separate evaluations under Muscle 
Group I on the left and for impairment of the left lower 
radicular group and arthritis of the thoracic (dorsal) spine.  
These matters are referred back to the RO for appropriate 
action.  

The claims of entitlement to a higher level of special 
monthly compensation based on the need for aid and 
attendance, currently received at the rate between 
38 U.S.C.A. § 1114(n) and (o); entitlement to an increased 
evaluation for lumbar strain with degenerative arthritis and 
degenerative changes at T3-T4 and T7-T8; entitlement to an 
initial evaluation in excess of 10 percent for cervical 
spondylosis with degenerative disc disease; and entitlement 
to an initial compensable evaluation for C8 radiculopathy of 
the left upper extremity are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that the veteran has been using two medications 
for his service-connected hypertension during the pendency of 
this appeal; this disability, however, has not been 
manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  

2.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected right 
(dominant) shoulder disability, even taking into account pain 
on range of motion testing, is not productive of disability 
commensurate to limitation of motion of the arm to 25 degrees 
from the side; there is also no evidence of ankylosis or 
fibrous union of the humerus.

3.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected left (non-
dominant) shoulder disability, even taking into account pain 
on range of motion testing, is not productive of disability 
commensurate to limitation of motion of the arm to 25 degrees 
from the side; there is also no evidence of ankylosis or 
fibrous union of the humerus.

4.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected left ulnar 
nerve palsy is productive of no more than mild disability, 
with some decreased sensation and hand grasp but otherwise 
minimal neurological findings upon recent VA examinations.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the schedular 
criteria for an initial 10 percent evaluation for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2007).

2.  The schedular criteria for an evaluation in excess of 30 
percent for bursitis with degenerative joint disease of the 
right (dominant) shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5200-5202 (2007).

3.  The schedular criteria for an evaluation in excess of 20 
percent for bursitis with degenerative joint disease of the 
left (non-dominant) shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5200-5203 (2007).

4.  The schedular criteria for an evaluation in excess of 10 
percent for left ulnar nerve palsy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8516 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., statements or supplemental 
statements of the case (SOCs or SSOCs)), is required to meet 
VA's notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A supplemental statement of the case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
November 2002 and April 2004.  As these letters were issued 
prior to the respective appealed rating decisions, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  

The April 2004 VCAA letter addressed the hypertension claim 
as an initial service connection, rather than initial 
evaluation claim, as it preceded the July 2004 rating 
decision granting service connection for this disability.  
The question of whether a further VCAA letter for such a 
"downstream" issue as initial evaluation claims is required 
was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a SOC was required in cases involving a 
"downstream" issue, but 38 U.S.C.A. § 5103(a) did not 
require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  In 
this case, the required SOC as to the initial evaluation 
issue was furnished to the veteran in February 2005.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in a March 2006 letter to the veteran.

The bilateral shoulder and left ulnar nerve palsy claims 
concern existing, rather than initial, evaluations and are 
therefore subject to the holding of the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the November 2002 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

The Board finds that the November 2002 VCAA letter addressing 
these disorders was in substantial compliance with the first 
and fourth requirements of Vazquez-Flores to the extent that 
the veteran was notified that he needed to submit evidence of 
worsening that could include specific doctors' records, 
medical diagnoses, and medical opinions.  He was also advised 
to furnish "information" in support of his claim and was 
provided with a VA Form 21-4138 (Statement in Support of 
Claim).  This letter, however, did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores, particularly as the applicable diagnostic 
criteria were not specified.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

The Board has therefore reviewed the record to determine 
whether the veteran had actual knowledge of the evidence 
needed to support his claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  Here, the Board finds 
satisfactory evidence of such knowledge.  The veteran, who 
was informed of the applicable diagnostic criteria in the 
February 2005 SOC (which was followed by readjudication in a 
February 2006 SSOC, after ample time for a response), 
indicated a familiarity with relevant hypertension, bilateral 
shoulder, and ulnar nerve symptomatology while providing 
testimony in support of higher evaluations during his July 
2007 Board hearing.  Subsequently, in March 2008, his 
representative furnished an extensive informal brief that 
contains a discussion of the shoulder disorders in light of 
the applicable diagnostic criteria and based upon the 
relevant medical evidence contained in the claims file.  
Notably, in this brief, the representative also cited to the 
goal of reducing "the ultimate time" for the veteran to 
have his appeal correctly adjudicated.  A supplemental brief, 
again reflecting a review of the claims file, was furnished 
to the Board in April 2008. 

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication" given 
the veteran's actual knowledge of the information required 
under Vazquez-Flores.  See Sanders v. Nicholson, 487 F.3d at 
889.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue, and testified 
during a hearing before the undersigned Acting Veterans Law 
Judge in July 2007.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.	Increased Evaluation Claims

A.	Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as with the hypertension claim, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as with the bilateral shoulder and left ulnar nerve 
palsy claims, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2007).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

B. Factual Background and Legal Analysis

1.  Hypertension

The RO has initially evaluated the veteran's service-
connected hypertension as noncompensable under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

Under this section, a 10 percent evaluation is warranted in 
cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  Id.  A 
20 percent evaluation is assigned in cases of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Id.  A 40 percent evaluation 
contemplates diastolic pressure predominantly 120 or more.  
Id.  A 60 percent evaluation is warranted for diastolic 
pressure predominantly 130 or more.  See also 38 C.F.R. 
§ 4.31 (2007).

In the present case, the RO granted service connection for 
hypertension in a July 2004 rating decision as secondary to 
the veteran's service-connected bilateral above the knee 
amputations, with a noncompensable evaluation assigned as of 
March 2004.  This disorder was later addressed during an 
April 2005 VA orthopedic examination, that revealed blood 
pressure readings of 142/80, 138/78, and 140/76.  
Significantly, the VA examiner also noted the veteran's use 
of Plendil (5 mg. daily) and Toprol XL (50 mg. daily) for 
hypertension.  
 
As the veteran is now using two medications for hypertension, 
and as there is insufficient evidence in the record to rule 
out a history of diastolic pressure predominantly 100 or more 
prior to the use of such medication, the Board has resolved 
all doubt in favor of the veteran and finds that an initial 
10 percent evaluation is warranted for hypertension.  See 
38 U.S.C.A. § 5107(b).  The Board does note, however, the 
total absence of any findings of diastolic pressure of 110 or 
more, or systolic pressure of 200 or more, let alone 
predominantly; the criteria for an even higher initial 
evaluation are therefore not met.

The Board has based its determination in this case on the 
relevant criteria from VA's Part 4 rating schedule.  The 
veteran has submitted no evidence showing that this disorder 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Overall, resolving doubt in the veteran's favor, the Board 
finds that the objective medical evidence supports an initial 
10 percent evaluation, though not more, for hypertension.  To 
that extent, the appeal is granted.  38 C.F.R. §§ 4.7, 4.31.

2.  Right shoulder

In the present case, the Board will consider the veteran's 
right shoulder disorder, currently evaluated as 30 percent 
disabling, under the criteria for a dominant extremity, as 
the veteran is right-handed.  See 38 C.F.R. § 4.69.  The 
applicable diagnostic criteria under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5202 for dominant joints are set forth 
below.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 30 percent 
evaluation is assigned for favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head.  A 40 percent 
evaluation is warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  Id.  A 50 percent evaluation is in order in 
cases of unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side.  Id.

Under Diagnostic Code 5201, a 30 percent evaluation is in 
order for limitation of motion of the arm midway between the 
side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007).  A 40 percent evaluation contemplates limitation 
of motion of the arm to 25 degrees from the side.  Id.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  A 
30 percent evaluation is warranted in cases of malunion with 
marked deformity; or recurrent dislocation of the humerus at 
the scapulohumeral joint, with frequent episodes and guarding 
of all arm movements.  Id.  A 50 percent evaluation is 
assigned in cases of fibrous union of the humerus.  Id.  A 60 
percent evaluation contemplates nonunion of the humerus 
(false flail joint).  Id.  An 80 percent evaluation is 
warranted for loss of the head of the humerus (flail 
shoulder).  Id.

In assigning an evaluation, the RO has also cited to 
Diagnostic Code 5010, under which arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (2007).  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also allows 
for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of 
two or more major joins or two or more minor joint groups, a 
10 percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  

In reviewing the history of this disorder, the Board notes 
that the Buffalo, New York VARO initially granted service 
connection for bursitis of both shoulders as secondary to the 
service-connected bilateral above-the-knee amputations in a 
February 1980 rating decision.  A single noncompensable 
evaluation was assigned as of November 1978.  In June 1993, 
the St. Petersburg VARO expanded this grant to include 
arthritis of the shoulders, with single increased evaluations 
of 10 percent as of September 1990 and 20 percent as of 
October 1992.  In February 2002, the RO received the 
veteran's claim for an increased rating.  In May 2002, the 
St. Petersburg VARO assigned separate evaluations for 
bursitis with degenerative joint disease of the shoulders as 
of February 2002, with 30 percent assigned for the dominant 
right shoulder and 20 percent assigned for the non-dominant 
left shoulder.

The Board has reviewed all of the recent medical evidence of 
record addressing this disorder, including VA examination 
reports from March 2002, January 2003, and April 2005.  These 
reports are entirely negative for findings of ankylosis 
(Diagnostic Code 5200) of the right shoulder.  There is also 
no indication of fibrous union of the humerus (Diagnostic 
Code 5202).  Rather, results of a magnetic resonance image 
(MRI) of the right shoulder from April 2005 revealed an 
abnormal rotator cuff with a complex-type tear of the 
supraspinatus tendon having components of both an articular 
surface tear, which extended along the tendon in a 
longitudinal split-type fashion and with disrupted fibers of 
the posterior tendon; tendinopathic changes of the 
infraspinatus, teres minor, and subcapularis tendons; 
abnormalities at the biceps labral complex that were noted to 
possibly represent a variant of a superior labrum anterior 
and posterior-type tear; and advanced degenerative arthrosis 
at the glenohumeral joint with denuded cartilage, including 
the labrum, and with multiple, variable-sized intraarticular 
osteochondral bodies.

The remaining basis for an increased schedular evaluation is 
limitation of motion of the arm, under Diagnostic Code 5201.  
A review of the veteran's recent VA examinations shows that 
his most severe limitation of motion findings, from the April 
2005 VA orthopedic examination, include flexion to 65 
degrees, abduction to 55 degrees, internal rotation to 25 
degrees, and external rotation to 20 degrees.  Even taking 
into account the well-documented evidence of pain upon range 
of motion testing, as shown upon multiple examinations and 
reference by the veteran during his July 2007 hearing, the 
overall disability picture in view of the extent of flexion 
and abduction is in no way commensurate with limitation of 
motion of the arm to 25 degrees from the side.  See DeLuca v. 
Brown, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45 
(consideration is warranted for symptoms including painful 
motion, functional loss due to pain, excess fatigability, 
weakness, and additional disability during flare-ups).  The 
criteria for a higher evaluation under Diagnostic Code 5201 
therefore have not been met.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
right shoulder disability are contemplated in the currently 
assigned 30 percent rating.  There is no indication that 
pain, due to disability of the left shoulder, causes 
functional loss greater than that contemplated by the 30 
percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.

Again, as the veteran has submitted no evidence showing that 
his service-connected right shoulder disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the preponderance of the objective and competent 
medical evidence of record does not support an evaluation in 
excess of 30 percent for bursitis with degenerative joint 
disease of the right (dominant) shoulder, and the claim for 
that benefit must be denied.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

3.  Left shoulder 

The veteran's left shoulder disorder is evaluated under the 
criteria for a non-dominant extremity, because, as noted 
above, he is right-handed.  See 38 C.F.R. § 4.69.  The 
applicable diagnostic criteria under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 for non-dominant joints are set 
forth below.  The Board also notes that the RO has cited to 
Diagnostic Code 5010, the provisions of which are set forth 
above in conjunction with the discussion of the right 
shoulder disorder.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 20 percent 
evaluation is assigned for favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head.  Id.  A 30 percent 
evaluation is warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  Id.  A 40 percent evaluation is in order in 
cases of unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side.  Id.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level, or midway between the side and shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  A 30 percent 
evaluation contemplates limitation of motion of the arm to 25 
degrees from the side.  Id.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  A 
20 percent evaluation is assigned in cases of malunion with 
either moderate or marked deformity; or recurrent dislocation 
of the humerus at the scapulohumeral joint, with either 
infrequent episodes and guarding of movement only at the 
shoulder level, or frequent episodes and guarding of all arm 
movements.  Id.  A 40 percent evaluation is assigned in cases 
of fibrous union of the humerus.  Id.  A 50 percent 
evaluation contemplates nonunion of the humerus (false flail 
joint).  Id.  A 70 percent evaluation is warranted for loss 
of the head of the humerus (flail shoulder).  Id.

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).  
A maximum 20 percent evaluation contemplates dislocation or 
nonunion with loose movement.  Id.  Alternatively, the 
disability may be rated on impairment of function of a 
contiguous joint.

The Board initially notes again that the Buffalo VARO granted 
service connection for bursitis of both shoulders as 
secondary to the service-connected bilateral above-the-knee 
amputations in a February 1980 rating decision.  A single 
noncompensable evaluation was assigned as of November 1978.  
In June 1993, the St. Petersburg VARO expanded this grant to 
include arthritis of the shoulders, with single increased 
evaluations of 10 percent as of September 1990 and 20 percent 
as of October 1992.  In February 2002, the RO received the 
veteran's claim for an increased rating.  In May 2002, the 
St. Petersburg VARO assigned separate evaluations for 
bursitis with degenerative joint disease of the shoulders as 
of February 2002, with 30 percent assigned for the dominant 
right shoulder and 20 percent assigned for the non-dominant 
left shoulder.

The Board has reviewed all of the recent medical evidence of 
record addressing this disorder, including VA examination 
reports from March 2002, January 2003, and April 2005.  These 
reports contain no findings of ankylosis (Diagnostic Code 
5200) of the left shoulder.  There is also no evidence 
suggesting fibrous union of the humerus (Diagnostic Code 
5202).  Rather, a July 2005 MRI revealed severe 
osteoarthritis of the glenohumeral joint; small-moderate 
effusion, with several interarticular loose bodies; probable 
tendinopathy and partial tear of the supraspinatus tendon; 
probable tendinopathy of the subscapularis, infraspinatus, 
and biceps tendons; and fatty atrophy of all muscles of the 
shoulder.

The remaining basis for an increased schedular evaluation is 
limitation of motion of the arm, under Diagnostic Code 5201.  
A review of the veteran's recent VA examinations shows that 
his most severe limitation of motion findings, from the April 
2005 VA orthopedic examination, include flexion to 80 
degrees, abduction to 62 degrees, internal rotation to 40 
degrees, and external rotation to 25 degrees.  As with the 
right shoulder, even taking into account the well-documented 
evidence and lay testimony of pain upon range of motion 
testing, the overall disability picture in view of the extent 
of flexion and abduction is in no way commensurate with 
limitation of motion of the arm to 25 degrees from the side.  
See DeLuca v. Brown, 8 Vet. App. at 204-07; 38 C.F.R. 
§§ 4.40, 4.45.  The criteria for a higher evaluation under 
Diagnostic Code 5201 therefore have not been met.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
left shoulder disability are contemplated in the currently 
assigned 20 percent rating.  There is no indication that 
pain, due to disability of the left shoulder, causes 
functional loss greater than that contemplated by the 20 
percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.

Again, as the veteran has submitted no evidence showing that 
his service-connected left shoulder disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the preponderance of the objective and competent 
medical evidence of record does not support an evaluation in 
excess of 20 percent for bursitis with degenerative joint 
disease of the left shoulder, and the claim for that benefit 
must be denied.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

4.  Left ulnar nerve palsy

The RO has evaluated the veteran's service-connected left 
ulnar nerve palsy under 38 C.F.R. § 4.124a, Diagnostic Code 
8516 for paralysis of the ulnar nerve.  As the veteran is 
right-handed, the criteria for a non-dominant extremity 
apply.  

For incomplete paralysis of the ulnar nerve, evaluations are 
assigned for mild (10 percent), moderate (20 percent), and 
severe (30 percent) disability.  Id.  A maximum 50 percent 
evaluation is assigned for complete paralysis, with the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; or flexion of wrist 
weakened.  Id.

In this case, the Buffalo VARO initially granted service 
connection for left ulnar nerve palsy in a November 1970 
rating decision in view of shell fragment wounds to the left 
upper extremity and neurological findings.  A 10 percent 
evaluation, which has since remained in effect, was assigned 
as of October 1970.  In February 2002, the RO received the 
veteran's claim for an increased rating.

The more recent medical evidence of record does not support a 
finding of a disability that is more than mild in degree.  
The March 2002 VA orthopedic examination revealed decreased 
sensation to the ulnar distribution of the left hand and 
decreased hand grasp but was otherwise described as normal.  
A January 2003 VA examination of the hands, thumbs, and 
fingers revealed sensation in both hands, though better felt 
on the right.  The veteran was able to make a fist and oppose 
all his fingers with the thumb bilaterally.  An April 2005 VA 
orthopedic examination revealed no atrophy or sensory or 
motor impairment of the upper extremities.  An October 2005 
private emergency room record does indicate that the treating 
physician "[d]efinitely noticed different in light touch 
sensory exam on the left," in addressing paresthesias of the 
left upper extremity, but no further commentary as to 
severity was provided.  

Again, as the veteran has submitted no evidence showing that 
his service-connected left ulnar nerve palsy has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the preponderance of the objective and competent 
medical evidence of record does not support an evaluation in 
excess of 10 percent for left ulnar nerve palsy, and the 
claim for that benefit must be denied.  38 C.F.R. § 4.7.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).


ORDER

An initial 10 percent evaluation for hypertension is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An increased evaluation for bursitis with degenerative joint 
disease of the right (dominant) shoulder, in excess of 30 
percent, is denied.

An increased evaluation for bursitis with degenerative joint 
disease of the left (non-dominant) shoulder, in excess of 20 
percent, is denied.

An increased evaluation for left ulnar nerve palsy, in excess 
of 10 percent, is denied.


REMAND

In a February 2005 rating decision, the RO granted service 
connection for cervical spondylosis with degenerative disc 
disease, with a 10 percent initial evaluation assigned; and 
for C8 radiculopathy of the left upper extremity, with a zero 
percent evaluation assigned.  The RO also expanded the grant 
of service connection for lumbar strain to include 
degenerative changes at T3-T4 and T7-T8 and kept that 
evaluation at 40 percent.  In an addendum to his substantive 
appeal in March 2005, the veteran specifically noted that he 
disagreed with those determinations.  This statement meets 
the criteria for a notice of disagreement under 38 C.F.R. 
§ 20.201 (2007).  To date, however, the RO has not furnished 
the veteran with a SOC addressing the issues of entitlement 
to an increased evaluation for lumbar strain with 
degenerative arthritis and degenerative changes at T3-T4 and 
T7-T8; entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis with degenerative disc 
disease; and entitlement to an initial compensable evaluation 
for C8 radiculopathy of the left upper extremity.  This 
action must be accomplished on remand.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2007).

Furthermore, as the maximum available evaluation for a spine 
disorder is 100 percent under the rating scheme utilized in 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (for 
unfavorable ankylosis of the entire spine), the Board cannot 
exclude the possibility of an increase to a 100 percent 
evaluation for the thoracolumbar spine disorder.  Such an 
increase has the potential to affect the veteran's special 
monthly compensation claim, as 38 C.F.R. § 3.350(f)(4) allows 
for a rate increase for special monthly compensation in 
instances of an additional single permanent disability 
evaluated at the 100 percent rate.  At present, the veteran's 
special monthly compensation grant is based upon a 100 
percent evaluation for a bilateral above-the-knee amputation, 
but none of the remaining disabilities are rated at more than 
50 percent.  In view of this possibility, the Board finds it 
is most appropriate to defer consideration of the special 
monthly compensation claim until the action required pursuant 
to Manlincon is accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be issued a statement of the case 
addressing the claims of entitlement to an 
increased evaluation for lumbar strain 
with degenerative arthritis and 
degenerative changes at T3-T4 and T7-T8 
and entitlement to higher initial 
evaluations for cervical spondylosis with 
degenerative disc disease and C8 
radiculopathy of the left upper extremity.  
The veteran should be notified of his 
rights and responsibilities in perfecting 
an appeal as to these issues.

2.  Then, if, and only if, the veteran 
perfects his appeal as to the above issues 
set forth in the requested SOC, the RO 
should readjudicate the claim of 
entitlement to a higher level of special 
monthly compensation based on the need for 
aid and attendance, currently received at 
the rate between 38 U.S.C.A. § 1114(n) and 
(o).  If the determination remains less 
than fully favorable, the veteran and his 
representative should be furnished with a 
SSOC and given an opportunity to respond 
before this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


